DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-15 are presented for examination.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an inter prediction unit” in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


1.	Claims 1-2, 4-9 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (US Publication No. 2014/0301461 A1) in view of Chuang et al. (US Publication No. 2019/0028731 A1).

       	Regarding claim 1, 
Jeon et al. meets the claim limitations, as follows:
A method of decoding a video, the method comprising: 
deriving a merge candidate from a candidate block (i.e. The decoder may derive the plurality of merging candidates by using a specific process );(Fig. 6, para[0113]) 
generating a first merge candidate list including the merge candidate (i.e. The decoder may generate the merging candidate list on the basis or the derived merging candidate. );(Fig. 6, para[0113]) 
specifying one of a plurality of merge candidates included in the first merge candidate list  (i.e. The decoder may select a merging candidate used to derive the 
performing motion compensation for the sub-block based on the motion vector (i.e. the decoder may derive the motion information of the current block on the basis of the selected merging candidate and generate prediction block );(Fig. 6, para[0114]-[0116]) 
Jeon et al. does not explicitly disclose the following claim limitations:
deriving affine vectors of a current block based on motion information of the specified merge candidate;
deriving a motion vector of a sub-block in the current block based on the affine vectors; and
However, in the same field of endeavor Chuang et al. discloses the deficient claim limitations, as follows:
deriving affine vectors of a current block based on motion information of the specified merge candidate (i.e. If the affine Inter mode is used for the current block and the final MVP pair is selected, the current MV pair associated with the affine motion model is encoded at the video encoder side or decoded at the video decoder side using the final MVP pair as a predictor in step 1360.);(Fig. 13, para[0160])
deriving a motion vector of a sub-block in the current block based on the affine vectors (i.e. motion vectors for a current block can be determined for each 4.times.4 sub-block based on the MVs of the two control points as shown in FIG. 4B according to eq.  (5).);(Fig. 4B, para[0020]) 


Regarding claim 2, the rejection of claim 1 is incorporated herein. 
Chuang et al. meets the claim limitations, as follows:
The method of claim 1, wherein when the candidate block is encoded by affine inter prediction, affine vectors of the merge candidate are derived based on affine vectors of the candidate block (i.e. The MVP set of the three control points ( V0 . , V1 , and V2 in FIG . 3 ) can be derived by VB0 , VB1 , and VB2 of the candidate block B as shown in equations 23-28.).(Fig. 3 and 11, para[0131]-[0134])

Regarding claim 4, the rejection of claim 1 is incorporated herein. 
Chuang et al. meets the claim limitations, as follows:
The method of claim 1, wherein affine vectors of the merge candidate are derived by combining translation motion vectors of a plurality of candidate blocks(i.e. motion vectors for a current block can be determined for each 4.times.4 sub-block based on the MVs of the two control points as shown in FIG. 4B according to eq.  (5).);(Fig. 4B, para[0020]) 

Regarding claim 5, the rejection of claim 1 is incorporated herein. 

The method of claim 1, wherein when a number of merge candidates included in the first merge candidate list is less than a maximum number, a merge candidate included in a second merge candidate list is added to the first merge candidate list (i.e. blocks corresponding to the spatial merging candidates may not include available motion information in a parallel ME, and thus may be handled as being not available.  In this case, the spatial merging candidates A.sub.0, A.sub.1, B.sub.0, B.sub.1, and B.sub.2 may be respectively replaced by MER merging candidates A.sub.0', A.sub.1', B.sub.0', B.sub.1', and B.sub.2' shown in 1510 of FIG. 15. Note, the maximum number is 5 here.).(Fig. 15, para[0252])

Regarding claim 6, the rejection of claim 1 is incorporated herein. 
Chuang et al. meets the claim limitations, as follows:
The method of claim 1, wherein the method further comprises determining a number of affine parameters of the current block, and wherein the number of the affine parameters is determined based on at least one of a size or a shape of the current block (i.e. For an Inter mode coded CU, an affine flag is signalled to indicate whether the affine inter mode is applied or not when the CU size is equal to or larger than 16.times.16. ).(para[0021])

Regarding claim 7, the rejection of claim 1 is incorporated herein. 
Jeon et al. meets the claim limitations, as follows:
The method of claim 1, wherein the candidate block includes at least one of a neighboring block of the current block and a non-neighboring block on a same line as the neighboring block (i.e. blocks corresponding to the spatial merging candidates may not include available motion information in a parallel ME, and thus may be handled as being not available.  In this case, the spatial merging candidates A.sub.0, A.sub.1, B.sub.0, B.sub.1, and B.sub.2 may be respectively replaced by MER merging candidates A.sub.0', A.sub.1', B.sub.0', B.sub.1', and B.sub.2' shown in 1510 of FIG. 15. Note, the B.sub.0', B.sub.1' are non-neighboring block on the same line as neighboring block B0 and B1 .).(Fig. 15, para[0252])

Regarding claims 8 and 15, all claimed limitations are set forth and rejected as per discussion for claim 1.  Here,  the encoding process is a reverse process of decoding process.

Regarding claim 9, all claimed limitations are set forth and rejected as per discussion for claim 2. 

Regarding claim 11, all claimed limitations are set forth and rejected as per discussion for claim 4. 

Regarding claim 12, all claimed limitations are set forth and rejected as per discussion for claim 5.



Regarding claim 14, all claimed limitations are set forth and rejected as per discussion for claim 7.

Allowable Subject Matter
1.	Claims 3 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATE H LUO whose telephone number is (571)270-5635.  The examiner can normally be reached on 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KATE H LUO/Primary Examiner, Art Unit 2488